Exhibit 10.1

 

FIRST AMENDMENT TO AMENDED AND
RESTATED CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
is entered into as of May 2, 2011 by and among each of the persons listed on the
signature pages hereto as lenders (the “Lenders”), Crosstex Energy, L.P., a
Delaware limited partnership (the “Borrower”), and Bank of America, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) and L/C
Issuer.

 

ARTICLE I

 

BACKGROUND

 

A.            The Lenders, the Administrative Agent, the L/C Issuer and the
Borrower are parties to that certain Amended and Restated Credit Agreement dated
as of February 10, 2010, (as amended, supplemented or restated, the “Credit
Agreement”).  Terms defined in the Credit Agreement and not otherwise defined
herein have the same meanings when used herein.

 

B.            The Borrower has requested, and the Lenders have agreed to amend
the Credit Agreement as provided for herein and on the terms and conditions set
forth herein.

 

ARTICLE II

 

AGREEMENT

 

NOW THEREFORE, in consideration of the covenants, conditions and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and adequacy of which are all hereby acknowledged, the parties hereto
covenant and agree as follows:

 

Section 1.               Amendments to the Credit Agreement.  The Credit
Agreement is hereby amended as follows:

 

(a)           Section 1.01 of the Credit Agreement is hereby amended by
restating the following definitions to read in their entirety as follows:

 

“Applicable Rate” means, from time to time, as of any date of determination, the
following percentages determined as a function of the Consolidated Leverage
Ratio for the Borrower and its Subsidiaries:

 

Pricing
Level

 

Consolidated
Leverage Ratio

 

Eurodollar
Rate Loans

 

Base Rate
Loans

 

Commitment
Fees

 

Letter of Credit Fees

 

1

 

> 4.50

 

3.00

%

2.00

%

0.50

%

3.00

%

2

 

> 4.00 and <4.50

 

2.75

%

1.75

%

0.50

%

2.75

%

3

 

> 3.50 and <4.00

 

2.50

%

1.50

%

0.50

%

2.50

%

4

 

> 3.00 and <3.50

 

2.25

%

1.25

%

0.50

%

2.25

%

5

 

< 3.00

 

2.00

%

1.00

%

0.375

%

2.00

%

 

1

--------------------------------------------------------------------------------


 

The foregoing ratio shall be determined from the Compliance Certificate of the
Borrower and its Subsidiaries most recently delivered pursuant to
Section 6.02(a).  Any increase or decrease in the Applicable Rate shall be
effective upon the first Business Day immediately following the date of delivery
of the Compliance Certificate required by such Section; provided, however, that
if a Compliance Certificate is not delivered when due in accordance with such
Section, then, upon the request of the Required Lenders Pricing Level 1 shall
apply, in each case as of the first Business Day after the date on which such
Compliance Certificate was required to have been delivered and shall remain in
effect until the date on which such Compliance Certificate is delivered. 
Beginning on the First Amendment Effective Date until delivery of the Compliance
Certificate for the period ending March 31, 2011, the Applicable Rate shall be
at the Pricing Level associated with the Consolidated Leverage Ratio reflected
on the Compliance Certificate delivered for the period ended December 31, 2010.

 

“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) the provision for Federal, state, local and foreign income taxes payable by
the Borrower and its Subsidiaries for such period, (iii) depreciation and
amortization expense, (iv) non-cash items of the Borrower and its Subsidiaries
reducing such Consolidated Net Income, (v) other non-recurring items of the
Borrower and its Subsidiaries reducing such Consolidated Net Income, and
(vi) without duplication, the Transaction Costs properly allocated to such
period, if applicable, and minus (b) the following to the extent included in
calculating such Consolidated Net Income:  (i) Federal, state, local and foreign
income tax credits of the Borrower and its Subsidiaries for such period and
(ii) all non-cash items increasing Consolidated Net Income for such period;
provided, however, notwithstanding the foregoing, (A) net income attributable to
Subsidiaries that are not Guarantors shall not be considered in calculating
Consolidated EBITDA, but actual cash distributions to the Borrower or any of its
Subsidiaries by such Subsidiaries that are not Guarantors shall be included in
calculating Consolidated EBITDA and (B) actual cash distributions to the
Borrower and its Subsidiaries by any Persons that are not Subsidiaries shall be
included in calculating Consolidated EBITDA.

 

For purposes of calculating the Consolidated Leverage Ratio, Consolidated Senior
Leverage Ratio and Consolidated Interest Coverage Ratio, Consolidated EBITDA
shall be calculated, on a pro forma basis, after giving effect to, without
duplication, any permitted Acquisition occurring during the period commencing on
the first day of such period to and including the date of such Acquisition (the
“Reference Period”), as if such Acquisition occurred on the first day of the
Reference Period.  In

 

2

--------------------------------------------------------------------------------


 

making the calculation contemplated by the preceding sentence, EBITDA generated
or to be generated by such acquired Person or by such acquired Property shall be
determined in good faith by the Borrower based on reasonable assumptions and may
take into account pro forma expenses that would have been incurred by the
Borrower and its Subsidiaries in the operation of such acquired Person or
acquired Property, during such period computed on the basis of personnel
expenses for employees retained or to be retained by the Borrower and its
Subsidiaries in the operation of such acquired Person or acquired Property and
non-personnel costs and expenses incurred by the Borrower and its Subsidiaries
in the operation of the Borrower’s and its Subsidiaries’ business at similarly
situated facilities of the Borrower or any of its Subsidiaries; provided,
however, that such pro forma calculations shall be reasonably acceptable to the
Administrative Agent if the Borrower does not provide the Administrative Agent
with an Approved Consultant’s Report supporting such pro forma calculations.

 

For purposes of calculating the Consolidated Leverage Ratio, Consolidated Senior
Leverage Ratio and the Consolidated Interest Coverage Ratio, Consolidated EBITDA
shall be calculated by deducting, to the extent previously included in the
calculation for any relevant period, Consolidated EBITDA attributable to a
particular asset subject to a Disposition prepayment required by
Section 2.05(a) after giving effect to such Disposition occurring during the
period commencing on the first day of such period to and including the date of
such Disposition (the “Disposition Reference Period”), as if such Disposition
occurred on the first day of the Disposition Reference Period.

 

Notwithstanding any provision of this Agreement which may otherwise be to the
contrary, if any lease pursuant to the Eunice Lease Documents is treated under
GAAP as a capital lease, then, for all computations of Consolidated EBITDA
hereunder, such lease shall be treated as an operating lease and Consolidated
Net Income, Consolidated Interest Charges, provision for Federal, state, local
and foreign taxes, depreciation, amortization and other non cash items, for all
purposes of determining Consolidated EBITDA under this Agreement for any period,
shall be adjusted as though such lease was accounted for as an operating lease.

 

“Maturity Date” means May 2, 2016, provided, however, that if such date is not a
Business Day, the Maturity Date shall be the next preceding Business Day.

 

“Material Subsidiary” shall mean a Wholly-Owned Subsidiary of the Borrower
having:  either (a) 2.5% or more of consolidated EBITDA for the four fiscal
quarter period ending as of the most recent fiscal quarter for which the
Borrower has delivered financial statements pursuant to

 

3

--------------------------------------------------------------------------------


 

Section 6.01(a) or (b); or (b) 1% of the book value of the consolidated assets
of the Borrower and its Subsidiaries as of the end of the most recent fiscal
quarter for which the Borrower has delivered financial statements pursuant to
Section 6.01(a) or (b); provided, however, to the extent that executing a
Guaranty would result in adverse tax consequences with respect to any
non-operating Subsidiary (as reasonably determined by the Borrower), such
non-operating Subsidiary shall not be considered a “Material Subsidiary” unless
such non-operating Subsidiary has either (i) 5% or more of consolidated EBITDA
for the four fiscal quarter period ending as of the most recent fiscal quarter
for which the Borrower has delivered financial statements pursuant to
Section 6.01(a) or (b) or (ii) 5% or more of the book value of the consolidated
assets of the Borrower and its Subsidiaries as of the end of the most recent
fiscal quarter for which the Borrower has delivered financial statements
pursuant to Section 6.01(a) or (b).

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, including physical trades of Hydrocarbons, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc. or the North American Energy Standards Board, any
International Foreign Exchange Master Agreement, or any other master agreement
(any such master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement.

 

“Threshold Amount” means $30,000,000.

 

“Transaction Costs” means all (a) upfront, original issue discount, legal,
professional and advisory fees paid by the Borrower (whether or not incurred by
the Borrower) in connection with the negotiation and execution, delivery and
performance of the Borrower’s obligations under (i) this Agreement (including
any amendments, supplements or restatements), (ii) the Indenture (and the
Borrower’s issuance of Indebtedness governed thereby) and (iii) the 2010 Equity
Issuance, (b) payments made by the Borrower to any counterparty to any Swap
Contract

 

4

--------------------------------------------------------------------------------


 

in connection with the termination of such Swap Contract as a result of the
transactions contemplated by this Agreement (including any amendments,
supplements or restatements) and the Indenture, and (c) make-whole amounts,
prepayment premiums and interest paid in kind with respect to Indebtedness
prepaid on or before the Closing Date with the proceeds of the Indebtedness
incurred pursuant to this Agreement and the Indenture.

 

(b)           Section 1.01 of the Credit Agreement is hereby amended by adding
the following new defined terms to Section 1.01 in alphabetical order:

 

“Consolidated Net Tangible Assets” means, with respect to any Person at any date
of determination, the aggregate amount of total assets included in such Person’s
most recent quarterly or annual consolidated balance sheet prepared in
accordance with GAAP, less applicable reserves reflected in such balance sheet,
after deducting the following amounts:  (a) all current liabilities reflected in
such balance sheet, and (b) all goodwill, trademarks, patents, unamortized debt
discounts and expenses and other like intangibles reflected in such balance
sheet.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

“First Amendment Effective Date” means May 2, 2011.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“Permitted Business” means either (a) gathering, transporting, compressing,
treating, processing, marketing, distributing, storing or otherwise handling
Hydrocarbons, or activities or services reasonably related or ancillary thereto
including entering into Hydrocarbon Hedge Agreements and Swap Contracts in the
ordinary course of business and not for speculative purposes to support these
businesses and the development, manufacture and sale of equipment or technology
related to these activities, or (b) any other business that generates gross
income that constitutes “qualifying income” under Section 7704(d) of the Code.

 

“Wholly-Owned” means, in respect of any Person, any Subsidiary of such Person,
all of the Equity Interests of which (other than director’s qualifying shares
and/or other nominal amount of Equity Interests required to be held by Persons
other than the Borrower and its Subsidiaries under applicable law) is owned by
such Person, either directly or indirectly through one or more Wholly-Owned
Subsidiaries thereof.

 

5

--------------------------------------------------------------------------------


 

(c)           Section 2.14(a) of the Credit Agreement is hereby amended by
deleting “$100,000,000” and substituting “$150,000,000” in lieu thereof.

 

(d)           Section 5.06(b) of the Credit Agreement is hereby restated in its
entirety to read as follows:

 

(b) except as specifically disclosed in Schedule 5.06, as to which there is a
reasonable possibility of an adverse determination that, if determined
adversely, could reasonably be expected to have a Material Adverse Effect, and
there has been no adverse change in the status, or financial effect on any Loan
Party or any Subsidiary thereof of the matters described on Schedule 5.06, that
could reasonably be expected to have a Material Adverse Effect.

 

(e)           Section 6.12 of the Credit Agreement is hereby restated in its
entirety to read as follows:

 

6.12         Additional Material Subsidiaries; Additional Security.  (a) Upon
the formation or Acquisition of any new direct or indirect Material Subsidiary
(including any Subsidiary that becomes a Material Subsidiary) by any Loan Party,
then the Borrower shall, at the Borrower’s expense:

 

(i)            subject to subsection (c) below, within 30 Business Days (or such
longer period as permitted by the Administrative Agent in its sole discretion)
after such formation or Acquisition or such Subsidiary becoming a Material
Subsidiary, cause such Subsidiary to duly execute and deliver to the
Administrative Agent a supplement to the Guaranty substantially in the form
attached thereto;

 

(ii)           subject to subsection (c) below, within 30 Business Days (or such
longer period as permitted by the Administrative Agent in its sole discretion)
after such formation or Acquisition or such Subsidiary becoming a Material
Subsidiary, cause such Subsidiary to duly execute and deliver to the
Administrative Agent Collateral Documents, as specified by and in form and
substance reasonably satisfactory to the Administrative Agent securing payment
of all the Secured Obligations of such Subsidiary under the Loan Documents; and

 

(iii)          within 30 Business Days (or such longer period as permitted by
the Administrative Agent in its sole discretion) after such formation or
Acquisition or such Subsidiary becoming a Material Subsidiary, cause, subject to
subsection (c) below, 100% of the Equity Interests of each such Subsidiary owned
by the Borrower or a Guarantor to be subject to a first priority, perfected Lien
(subject only to Permitted Liens) in favor of the Administrative Agent pursuant
to the terms and conditions of the Collateral Documents.

 

(b)           At any time upon the request of the Administrative Agent, the
Borrower shall promptly execute and deliver or, subject to subsection (c) below,
cause its Subsidiaries to execute and deliver any and all further instruments
and

 

6

--------------------------------------------------------------------------------


 

documents and take all such other action as the Administrative Agent may
reasonably deem necessary or desirable in order to perfect, protect, and
preserve the Liens of, such Collateral Documents.  In connection with the
delivery of any Mortgages to the Administrative Agent as required under this
Agreement, as promptly as practicable after the reasonable request of the
Administrative Agent, the Borrower shall deliver to the Administrative Agent
real property title reports, surveys and engineering, and environmental
assessment reports, each in scope, form and substance reasonably satisfactory to
Administrative Agent.

 

(c)           In the event the Borrower provides evidence satisfactory to the
Administrative Agent in its reasonable discretion that, with respect to a
Foreign Subsidiary, (i) a pledge of more than 66% of the Equity Interests in
such Foreign Subsidiary or (ii) execution of a supplement to the Guaranty
substantially in the form attached hereto by such Foreign Subsidiary, in either
such case would cause the undistributed earnings of such Foreign Subsidiary as
determined for United States federal income tax purposes to be treated as a
deemed dividend to such Foreign Subsidiary’s United States parent for United
States federal income tax purposes, then the Borrower will cause, and will cause
each of its Subsidiaries that is a Domestic Subsidiary to cause 66% of the
Equity Interests in such Foreign Subsidiary owned by the Borrower and/or its
Domestic Subsidiaries to be subject to a first priority, perfected Lien (subject
only to Permitted Liens) in favor of the Administrative Agent pursuant to the
terms and conditions of the Collateral Documents, and, notwithstanding anything
to the contrary contained herein or in any other Loan Document, such Foreign
Subsidiary shall not be required to execute a supplement to the Guaranty in
accordance with Section 6.12(a)(i) or any Collateral Documents.

 

(f)            Section 7.01(m) of the Credit Agreement is hereby restated in its
entirety to read as follows:

 

(m)          Liens incurred in the ordinary course of business of the Borrower
or any Subsidiary with respect to obligations (other than Indebtedness for
borrowed money) that do not exceed $25,000,000 at any one time outstanding;

 

(g)           Section 7.02(f) of the Credit Agreement is hereby restated in its
entirety to read as follows:

 

(f)            other Investments not included in subsection (e) herein in an
amount not to exceed (individually in or in the aggregate) (i) $60,000,000
during any twelve (12) consecutive months, and (ii) $100,000,000 during the term
of this Agreement;

 

7

--------------------------------------------------------------------------------


 

(h)           Section 7.03(e) of the Credit Agreement is hereby restated in its
entirety to read as follows:

 

(e)           Indebtedness in respect of capital leases, Synthetic Lease
Obligations and purchase money obligations for fixed or capital assets within
the limitations set forth in Section 7.01(k); provided, however, that the
aggregate amount equivalent to principal of all such Indebtedness at any one
time outstanding shall not exceed the greater of (i) $75,000,000 and (ii) five
percent (5.0%) of the Borrower’s Consolidated Net Tangible Assets;

 

(i)            Section 7.07 of the Credit Agreement is hereby restated in its
entirety to read as follows:

 

Engage in any business other than a Permitted Business, except to such extent as
would not be material to the Borrower and its Subsidiaries taken as a whole.

 

(j)            Section 7.11 of the Credit Agreement is hereby restated in its
entirety to read as follows:

 

7.11         Financial Covenants.

 

(a)           Consolidated Interest Coverage Ratio.  Permit the Consolidated
Interest Coverage Ratio as of the end of any fiscal quarter of the Borrower to
be less than the ratio set forth below opposite such fiscal quarter:

 

Fiscal Quarters Ending

 

Minimum
Consolidated
Interest Coverage
Ratio

March 31, 2011 and June 30, 2011

 

2.00 to 1.00

September 30, 2011, December 31, 2011, March 31, 2012 and June 30, 2012

 

2.25 to 1.00

September 30, 2012 and each fiscal quarter thereafter

 

2.50 to 1.00

 

(b)           Consolidated Leverage Ratio.  Permit the Consolidated Leverage
Ratio as of the end of any fiscal quarter of the Borrower set forth below to be
greater than the ratio set forth below opposite such period:

 

8

--------------------------------------------------------------------------------


 

Fiscal Quarters Ending

 

Maximum
Consolidated
Leverage Ratio

March 31, 2011 and June 30, 2011

 

5.00 to 1.00

September 30, 2011 and each fiscal quarter thereafter

 

4.75 to 1.00

 

(c)           Consolidated Senior Leverage Ratio.  Permit the Consolidated
Senior Leverage Ratio as of the end of any fiscal quarter of the Borrower,
commencing with the fiscal quarter ending March 31, 2011, to be greater than
2.75 to 1.00.

 

(k)           Section 7.16 of the Credit Agreement is hereby restated in its
entirety to read as follows:

 

7.16         Prepayments and Modifications of Certain Indebtedness.  Make any
optional or scheduled payments or prepayments on account of principal (whether
by redemption, purchase, retirement, defeasance, set-off or otherwise) of any
Indebtedness permitted by Section 7.03(h) or Section 7.03(i) prior to the
Maturity Date, except, provided that no Default has occurred and is continuing
or would result from such payment, (a) prepayments, redemptions or purchases of
up to 35% of the original principal amount of such Indebtedness with Equity
Issuance Proceeds, (b) other prepayments, redemptions, purchases and defeasances
of such Indebtedness in an aggregate amount not to exceed $75,000,000 during the
term of this Agreement, and (c) other prepayments, redemptions and repurchases
with the proceeds of Indebtedness permitted by Section 7.03.  The Borrower shall
not amend, supplement or otherwise modify the terms of any Indebtedness
permitted by Section 7.03(h) or Section 7.03(i) if such amendment, supplement or
other modification would not be permitted by the terms of
Section 7.03(i) without the prior written consent of the Required Lenders, which
consent will not be unreasonably withheld.

 

(l)            Section 7.17(b) of the Credit Agreement is hereby restated in its
entirety to read as follows:

 

(b)           Swap Contracts that are (i) consistent with the Borrower’s risk
management policies and historical practices, which risk management policies
shall at all times prohibit maintaining an “open” position in natural gas or
other commodities or goods, or in any derivative of any thereof and (ii) not
speculative in nature.

 

(m)          Schedule 2.01 to the Credit Agreement is hereby substituted with
the Schedule 2.01 attached hereto for all purposes under the Credit Agreement
and any

 

9

--------------------------------------------------------------------------------


 

reference to Schedule 2.01 in the Loan Documents shall refer to the
Schedule 2.01 attached hereto.

 

Section 2.               Conditions Precedent.  This Amendment shall become
effective as of the date first set forth above upon the satisfaction of the
following conditions precedent:

 

(a)           The Administrative Agent shall have received each of the
following:

 

(1)           this Amendment, duly executed by the Borrower, each Lender, and
the Administrative Agent;

 

(2)           the acknowledgment attached to this Amendment, duly executed by
each Guarantor;

 

(3)           such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of the Borrower
and each Guarantor as the Administrative Agent may reasonably require evidencing
the identity, authority and capacity of each Responsible Officer thereof
authorized to act as a Responsible Officer in connection with this Amendment and
the other Loan Documents to which the Borrower and such Guarantor is a party or
is to be a party;

 

(4)           such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Borrower and each Guarantor is duly
organized or formed, and that the Borrower and each Guarantor is validly
existing, in good standing and qualified to engage in business;

 

(5)           the Administrative Agent shall have received payment or evidence
of payment of (i) all reasonable fees and expenses owed by the Borrower to the
Administrative Agent including, without limitation, the reasonable fees and
expenses of Winstead PC, counsel to the Administrative Agent; and (ii) all other
fees agreed to be paid by the Borrower;

 

(6)           the Administrative Agent shall have received for the account of
each Lender executing this Amendment an amendment fee and/or an upfront fee, as
applicable; and

 

(7)           the Administrative Agent shall have received such other documents,
instruments and certificates as reasonably requested by the Administrative Agent
and the Lenders.

 

(b)           The representations and warranties set forth in Section 3 of this
Amendment shall be true and correct on and as of the date hereof.

 

Section 3.               Representations and Warranties.

 

(a)           The Borrower represents and warrants to the Lenders and the
Administrative Agent as set forth below:

 

10

--------------------------------------------------------------------------------


 

(1)           The Borrower (a) is duly organized or formed, validly existing
and, as applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, and (b) has all requisite power and authority and
all requisite governmental licenses, authorizations, consents and approvals to
execute, deliver and perform its obligations under this Amendment.

 

(2)           The execution, delivery and performance by the Borrower of this
Amendment have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of the Borrower’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under (other than Liens
created under the Loan Documents), or require any payment to be made (other than
payments required under any Loan Document) under (i) any Contractual Obligation
to which the Borrower is a party or affecting the Borrower or its properties or
any of its Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which the Borrower or its
property is subject; or (c) violate any Law; except in each case referred to in
clause (b), to the extent that such conflict, breach, contravention or violation
could not reasonably be expected to have a Material Adverse Effect.

 

(3)           No approval, consent, exemption, authorization, or other action
by, or notice to, or filing with, any Governmental Authority or any other Person
is necessary or required in connection with the execution, delivery or
performance by, or enforcement against, the Borrower of this Amendment, except
for such approvals, consents, exemptions, authorizations, other actions, notices
and filings as have been obtained, taken, given or made and are in full force
and effect and with which the Borrower and its Subsidiaries are in compliance in
all material respects or which the failure to have would not result in a
Material Adverse Effect.

 

(4)           This Amendment has been duly executed and delivered by the
Borrower and acknowledged by each Guarantor.  This Amendment constitutes the
legal, valid and binding obligation of the Borrower, enforceable against it in
accordance with its terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency, moratorium, reorganization or other similar laws
affecting creditors’ rights generally or by general principles of equity
(regardless of whether such enforceability is considered in any proceeding in
law or in equity).

 

(5)           The execution, delivery and performance of this Amendment do not
adversely affect the enforceability of any Lien of the Collateral Documents.

 

(6)           Except as disclosed in Schedule 5.06 to the Credit Agreement,
there is no pending or, to the knowledge of the Borrower, threatened action or
proceeding affecting the Borrower or any Subsidiary before any Governmental
Authority, referee or arbitrator that could reasonably be expected to have a
Material Adverse Effect.

 

11

--------------------------------------------------------------------------------


 

(7)           The representations and warranties made by the Borrower and the
Guarantors contained in Article V of the Credit Agreement and in each of the
other Loan Documents are true and correct in all material respects on and as of
the date hereof, as though made on and as of such date, other than any such
representations or warranties that, by the their terms, refer to a specific
date, in which case such representation or warranties are true and correct in
all material respects as of such earlier specific date.

 

(8)           No event has occurred and is continuing, or would result from the
effectiveness of this Amendment, which constitutes a Default.

 

(9)           As of the date hereof, the Borrower has no (a) Material
Subsidiaries other than those listed on Schedule 3(a) and (b) non-Material
Subsidiaries other than those listed on Schedule 3(b).

 

Section 4.               Reference to and Effect on the Credit Agreement.

 

(a)           On and after the effective date of this Amendment each reference
in the Credit Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or
words of like import shall mean and be a reference to the Credit Agreement as
amended by this Amendment, and each reference in the other Loan Documents to
“the Credit Agreement,” “thereunder,” “thereof,” “therein” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement as amended by this Amendment.

 

(b)           Except as specifically amended above, the Credit Agreement and the
other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.  Without limiting the generality of the foregoing, the
Collateral Documents and all of the Collateral described therein do and shall
continue to secure the payment of all obligations stated to be secured thereby
under the Loan Documents.

 

(c)           Except as expressly set forth herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Administrative Agent or any Lender under any of the Loan
Documents or constitute a waiver of any provision of any of the Loan Documents.

 

Section 5.               Execution in Counterparts.  This Amendment may be
executed in any number of counterparts and by the parties hereto in separate
counterparts, each which when so executed and delivered shall be deemed to be an
original and all of which when taken together shall constitute but one and the
same instrument.  Delivery of an executed counterpart of a signature page to
this Amendment by telecopier or other electronic imaging means shall be
effective as delivery of an originally executed counterpart of this Amendment.

 

Section 6.               Governing Law; Binding Effect.  This Amendment shall be
governed by, and construed and enforced in accordance with, the laws of the
State of New York, and shall be binding upon the Borrower, the Administrative
Agent, the L/C Issuer, each Lender and their respective successors and assigns.

 

12

--------------------------------------------------------------------------------


 

Section 7.               Costs and Expenses.  The Borrower agrees to pay on
demand all reasonable out-of-pocket costs and expenses of the Administrative
Agent in connection with the preparation, execution and delivery of this
Amendment and the other instruments and documents to be delivered hereunder,
including the reasonable fees and out-of-pocket expenses of counsel for the
Administrative Agent with respect thereto and with respect to advising the
Administrative Agent as to its rights and responsibilities hereunder and
thereunder.

 

THIS WRITTEN AMENDMENT AND THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

[Remainder of this page blank; signature pages follow]

 

13

--------------------------------------------------------------------------------


 

Executed as of the date first set forth above.

 

 

CROSSTEX ENERGY, L.P.

 

 

 

By:

Crosstex Energy GP, LLC,

 

 

its general partner

 

 

 

 

 

 

 

 

By:

/s/ Michael J. Garberding

 

 

 

Name: Michael J. Garberding

 

 

 

Title: Senior Vice President – Finance

 

FIRST AMENDMENT TO AMENDED AND RESTATED

CREDIT AGREEMENT – Signature Page

 

--------------------------------------------------------------------------------


 

Each of the undersigned, as guarantors under the Amended and Restated Guaranty
dated as of February 10, 2010 (the “Guaranty”), hereby (a) consents to this
Amendment, and (b) confirms and agrees that the Guaranty is and shall continue
to be in full force and effect and is ratified and confirmed in all respects,
except that, on and after the effective date of the Amendment each reference in
the Guaranty to “the Credit Agreement,” “thereunder,” “thereof,” “therein” or
any other expression of like import referring to the Credit Agreement shall mean
and be a reference to the Credit Agreement as modified by this Amendment.

 

 

ADDRESS FOR ALL
GUARANTORS:

CROSSTEX ENERGY SERVICES, L.P.

 

By:

Crosstex Operating GP, LLC,

2501 Cedar Springs

 

its general partner

Suite 100

 

 

Dallas, Texas 75201

 

 

Attention: General Counsel

By:

/s/ Michael J. Garberding

 

 

Name: Michael J. Garberding

 

 

Title: Vice President – Finance

 

 

 

CROSSTEX OPERATING GP, LLC

 

CROSSTEX ENERGY SERVICES GP, LLC

 

CROSSTEX LIG, LLC

 

CROSSTEX TUSCALOOSA, LLC

 

CROSSTEX LIG LIQUIDS, LLC

 

CROSSTEX PROCESSING SERVICES, LLC

 

CROSSTEX PELICAN, LLC

 

CROSSTEX EUNICE, LLC

 

 

 

 

 

By:

/s/ Michael J. Garberding

 

 

Name: Michael J. Garberding

 

 

Title: Vice President — Finance

 

FIRST AMENDMENT TO AMENDED AND RESTATED

CREDIT AGREEMENT – Signature Page

 

--------------------------------------------------------------------------------


 

 

CROSSTEX GULF COAST MARKETING LTD.

 

CROSSTEX CCNG PROCESSING LTD.

 

CROSSTEX NORTH TEXAS PIPELINE, L.P.

 

CROSSTEX NORTH TEXAS GATHERING, L.P.

 

CROSSTEX NGL MARKETING, L.P.

 

CROSSTEX NGL PIPELINE, L.P.

 

 

 

By:

Crosstex Energy Services GP, LLC,

 

 

general partner of each above limited

 

 

partnership

 

 

 

 

 

 

 

By:

/s/ Michael J. Garberding

 

 

Name: Michael J. Garberding

 

 

Title: Vice President – Finance

 

 

 

 

 

 

 

SABINE PASS PLANT FACILITY JOINT VENTURE

 

 

 

By:

Crosstex Processing Services, LLC,

 

 

as general partner, and

 

By:

Crosstex Pelican, LLC,

 

 

as general partner

 

 

 

 

 

 

By:

/s/ Michael J. Garberding

 

 

Name: Michael J. Garberding

 

 

Title: Vice President – Finance

 

FIRST AMENDMENT TO AMENDED AND RESTATED

CREDIT AGREEMENT – Signature Page

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent,

 

a Lender and L/C Issuer

 

 

 

 

 

By:

/s/ Jeffrey H. Rathkamp

 

 

Name: Jeffrey H. Rathkamp

 

 

Title: Managing Director

 

FIRST AMENDMENT TO AMENDED AND RESTATED

CREDIT AGREEMENT – Signature Page

 

--------------------------------------------------------------------------------


 

 

BNP PARIBAS

 

 

 

 

 

By:

/s/ Larry Robinson

 

 

Name: Larry Robinson

 

 

Title: Director

 

 

 

By:

/s/ Andrew Ostrov

 

 

Name: Andrew Ostrov

 

 

Title: Director

 

FIRST AMENDMENT TO AMENDED AND RESTATED

CREDIT AGREEMENT – Signature Page

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK

 

 

 

 

 

By:

/s/ John S. Lesikar

 

 

Name: John S. Lesikar

 

 

Title: Assistant Vice President

 

FIRST AMENDMENT TO AMENDED AND RESTATED

CREDIT AGREEMENT – Signature Page

 

--------------------------------------------------------------------------------


 

 

COMPASS BANK

 

 

 

 

 

By:

/s/ Greg Determann

 

 

Name: Greg Determann

 

 

Title: Senior Vice President

 

FIRST AMENDMENT TO AMENDED AND RESTATED

CREDIT AGREEMENT – Signature Page

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA

 

 

 

 

 

By:

/s/ Jason S. York

 

 

Name: Jason S. York

 

 

Title: Authorized Signatory

 

FIRST AMENDMENT TO AMENDED AND RESTATED

CREDIT AGREEMENT – Signature Page

 

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING CORP., NEW YORK

 

 

 

 

 

By:

/s/ Masakazu Hasegawa

 

 

Name: Masakazu Hasegawa

 

 

Title: General Manager

 

FIRST AMENDMENT TO AMENDED AND RESTATED

CREDIT AGREEMENT – Signature Page

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Daniel K. Hansen

 

 

Name: Daniel K. Hansen

 

 

Title: Vice President

 

FIRST AMENDMENT TO AMENDED AND RESTATED

CREDIT AGREEMENT – Signature Page

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A.

 

 

 

 

 

By:

/s/ David C. Brooks

 

 

Name: David C. Brooks

 

 

Title: Director

 

FIRST AMENDMENT TO AMENDED AND RESTATED

CREDIT AGREEMENT – Signature Page

 

--------------------------------------------------------------------------------


 

 

WACHOVIA BANK, N.A.

 

 

 

 

 

 

By:

/s/ David C. Brooks

 

 

Name: David C. Brooks

 

 

Title: Director

 

FIRST AMENDMENT TO AMENDED AND RESTATED

CREDIT AGREEMENT – Signature Page

 

--------------------------------------------------------------------------------


 

 

BANK OF MONTREAL

 

 

 

 

 

 

By:

/s/ Gumaro Tijerina

 

 

Name: Gumaro Tijerina

 

 

Title: Director

 

FIRST AMENDMENT TO AMENDED AND RESTATED

CREDIT AGREEMENT – Signature Page

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE, NATIONAL ASSOCIATION

 

 

 

 

 

 

By:

/s/ Wesley Fontana

 

 

Name: Wesley Fontana

 

 

Title: Vice President

 

FIRST AMENDMENT TO AMENDED AND RESTATED

CREDIT AGREEMENT – Signature Page

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA

 

 

 

 

 

 

By:

/s/ Mark Walton

 

 

Name: Mark Walton

 

 

Title: Authorized Signatory

 

FIRST AMENDMENT TO AMENDED AND RESTATED

CREDIT AGREEMENT – Signature Page

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, N.A.

 

 

 

 

 

 

By:

/s/ Sherrese Clarke

 

 

Name: Sherrese Clarke

 

 

Title: Authorized Signatory

 

FIRST AMENDMENT TO AMENDED AND RESTATED

CREDIT AGREEMENT – Signature Page

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.

 

 

 

 

 

 

By:

/s/ Todd J. Mogil

 

 

Name: Todd J. Mogil

 

 

Title: Vice President

 

FIRST AMENDMENT TO AMENDED AND RESTATED

CREDIT AGREEMENT – Signature Page

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

COMMITMENTS

AND APPLICABLE PERCENTAGES

 

Lender

 

Commitment

 

Applicable
Percentage

 

 

 

 

 

 

 

Bank of America, N.A.

 

$

50,000,000

 

10.31

%

 

 

 

 

 

 

BNP Paribas

 

$

50,000,000

 

10.31

%

 

 

 

 

 

 

Royal Bank of Canada

 

$

50,000,000

 

10.31

%

 

 

 

 

 

 

Bank of Montreal

 

$

50,000,000

 

10.31

%

 

 

 

 

 

 

Citibank, N.A.

 

$

50,000,000

 

10.31

%

 

 

 

 

 

 

U.S. Bank National Association

 

$

45,000,000

 

9.28

%

 

 

 

 

 

 

Capital One, National Association

 

$

35,000,000

 

7.22

%

 

 

 

 

 

 

Comerica Bank

 

$

35,000,000

 

7.22

%

 

 

 

 

 

 

Wachovia Bank, N.A.

 

$

29,982,371

 

6.18

%

 

 

 

 

 

 

Morgan Stanley Bank, N.A.

 

$

25,000,000

 

5.15

%

 

 

 

 

 

 

Wells Fargo Bank, N.A.

 

$

20,017,629

 

4.13

%

 

 

 

 

 

 

Compass Bank

 

$

20,000,000

 

4.12

%

 

 

 

 

 

 

Sumitomo Mitsui Banking Corporation

 

$

15,000,000

 

3.09

%

 

 

 

 

 

 

Goldman Sachs Bank USA

 

$

10,000,000

 

2.06

%

 

 

 

 

 

 

Total

 

$

485,000,000

 

100.000000000

%

 

--------------------------------------------------------------------------------


 

SCHEDULE 3(a)

 

MATERIAL SUBSIDIARIES

 

Crosstex Energy Services, L.P. (DE)

Crosstex Operating GP, LLC (DE)*

Crosstex Energy Services GP, LLC (DE)*

Crosstex LIG, LLC (LA)

Crosstex Tuscaloosa, LLC (LA)*

Crosstex LIG Liquids, LLC (LA)

Crosstex Gulf Coast Marketing Ltd. (TX)*

Crosstex CCNG Processing Ltd. (TX)

Crosstex North Texas Pipeline, L.P. (TX)

Crosstex North Texas Gathering, L.P. (TX)

Crosstex NGL Pipeline, L.P. (TX)

Crosstex NGL Marketing, L.P. (TX)

Crosstex Processing Services, LLC (DE)

Crosstex Pelican, LLC (DE)

Sabine Pass Plant Facility Joint Venture (TX)

Crosstex Eunice, LLC (LA)

 

--------------------------------------------------------------------------------

*Indicates entity has previously been treated as a Material Subsidiary (e.g., it
pledged assets and is a Guarantor) but does not technically meet the definition
of a “Material Subsidiary” as of the date of this Amendment.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3(b)

 

NON-MATERIAL SUBSIDIARIES

 

Crosstex Louisiana Energy, L.P. (Delaware)

Crosstex Louisiana Gathering, LLC (Louisiana)

Crosstex DC Gathering Company, J.V. (Texas)

Crosstex Energy Finance Corporation (Delaware)

 

--------------------------------------------------------------------------------